Order entered September 25, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-01033-CV

                          CHRISTOPHER BRUNING, Appellant

                                              V.

                     KYLE LANE HOLLOWELL, ET AL., Appellees

                      On Appeal from the 95th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-09326-D

                                          ORDER
       Before the Court is appellant’s unopposed motion to obtain a copy of the recording of the

oral argument in this case. We DENY the motion.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE